Citation Nr: 1828203	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  16-13 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to death pension.

3.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had military service with the Commonwealth of the Philippines, Philippine Army and Recognized Guerilla Service from May 1945 to February 1946, (and unverified service from 1942).  He died in January 1997. The appellant is the Veteran's widow.

These matters come before the Board of Veterans' Appeals (Board) from an August 2015 rating decision and letter of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila (Pasay City), Philippines. 

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in January 1997; his death certificate lists the cause of death as Cardio Respiratory Arrest with an antecedent cause of acute myocardial infarction massive anterior wall. 

2.  The appellant is the Veteran's widow.

3.  The appellant did not file a claim for accrued benefits within one year of the Veteran's death.

4.  The Veteran did not have the requisite service for the appellant to be eligible for pension.


CONCLUSIONS OF LAW

1.  There is no legal entitlement to accrued benefits. 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2017). 

2.  The criteria for death pension have not been met. 38 C.F.R. §§ 3.3(a) and (b), 3,7, 3.40, 3.41 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits

Upon the death of a Veteran, periodic monetary benefits to which he was entitled, on the basis of evidence in the file at the date of death (accrued benefits) and due and unpaid, may be paid to certain parties. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Applications for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c).

Although the claim for accrued benefits under 38 U.S.C.A. § 5121 is a matter separate from the Veteran's claims, as it is based upon a separate statutory entitlement of the survivor for which an application must be filed in order to receive benefits, it is at the same time derivative of the Veteran's claims, in that the claimant's entitlement is based upon the Veteran's entitlement. Zevalkink v. Brown, 6 Vet. App. 483 (1994); aff'd, 102 F.3d 1236  (Fed. Cir. 1996). 

Death Pension

VA shall pay a pension to the surviving spouse of each Veteran of a period of war who met the service requirements of 38 U.S.C.A. § 1541(j). 38 U.S.C.A. § 1541(a). Basic entitlement exists if a Veteran had qualifying service as specified in 38 C.F.R. § 3.3(a)(3). 38 C.F.R. § 3.3(b)(4).  Service prior to July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerilla service) "shall not be deemed to have been active military, naval, or air service" for pension benefits purposes. 38 U.S.C.A. §§ 107(a); see also 38 C.F.R. §§ 3.40, 3.41.  Enlistments and reenlistments of Philippine Scouts in the Regular Army from October 6, 1945 to June 30, 1947, as well as recognized guerrilla service and unrecognized guerilla service, are also not included for pension benefits purposes. See 38 C.F.R. §§ 3.40 (b)-(d); see also 38 U.S.C.A. § 107 (b); 38 C.F.R. § 3.7 (p).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


Accrued Benefits

The Veteran died in 1997.  Claims for accrued benefits must be filed within one year of the Veteran's death.  The appellant did not file a claim for accrued benefits until 2015, which is more than one year after his death.  Thus, her claim is denied as a matter of law.

(The Board also notes that the Veteran died before October 10, 2008; thus, the appellant is not eligible to be substituted for the Veteran in any claims pending at the time of his death.)  

Death Pension

The Veteran's Certificate of Discharge reflects that he served in the Commonwealth of the Philippines, Philippine Army.  Service in the organized military forces of the Government of the Commonwealth of the Philippines is recognized service for eligibility for VA compensation and dependency and indemnity compensation benefits, but not for nonservice connected death pension benefits. 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Any alleged Guerilla service prior to July 1, 1946 is also ineligible service for death pension benefits.

There are no official documents reflecting that the Veteran had the requisite service for the appellant to be entitled to death pension benefits.  Thus, as a matter of law, her claim must be denied.  



ORDER

Entitlement to accrued benefits is denied.

Entitlement to death pension is denied.


REMAND

The Veteran died in January 1997.  His death certificate lists his immediate cause of death of cardio-respiratory arrest with an antecedent cause of acute myocardial infarction - massive anterior wall.  No other underlying cause or other significant condition was noted to contribute to his death. 

The Veteran's 1946 Report of Physical Examination for separation purposes reflects that he had no musculoskeletal defects.  He also had a normal cardiovascular system and normal lungs.  A chest x-ray was negative.  

The Veteran's Certificate of Discharge from the Philippine Army reflects that he was in good physical condition with no disability.

In 1971, the Veteran filed a claim for service connection for tuberculosis and stated that it began in 1946 a few months after he was released from active duty.  He reported no treatment in service or post service.  A March 1971 statement from Dr. M. Benoza reflects that the Veteran reported "cough of long duration, distressing, with chest and pain, first felt during active military service as a guerilla, which he contributed from frequent exposure to rain and sunshine, sleeping often times on the ground, which from that time the cough existed."  Upon examination in 1971, the Veteran had a weak cough, moderate impairment of breath sounds and fremitus, and moderate pulmonary dullness with abnormal rales.  No x-rays or laboratory testing was performed.  The examiner diagnosed the Veteran with active pulmonary tuberculosis in both lungs.

A December 1995 Concepcion District Hospital record reflects that the Veteran had Chronic Obstructive Pulmonary Disease (COPD).

Based on the foregoing, the Board finds that a clinical opinion should be obtained. Wood v. Peake, 520 F.3d 1345, 1347 (Fed.Cir.2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to associate all pertinent clinical records if any with the claims file unless all such attempts have already been made.  

2.  After completion of the foregoing, obtain a clinical opinion as to whether it is as likely as not (50 percent or greater) that the cause of the Veteran's death manifested during his active service, or was otherwise etiologically related to his service, to include whether the fatal cardio-respiratory arrest with an antecedent cause of acute myocardial infarction was related to chest pain noted in 1971 to have been of long duration and connected to a cough first felt in service.

The clinician should consider the following: a.) the Veteran's 1946 Report of Physical Examination for separation purposes which reflects that he had no musculoskeletal defects, negative chest x-ray findings, and that he had a normal cardiovascular system; b.) the Veteran's Certificate of Discharge from the Philippine Army which reflects that he was in good physical condition with no disability; c.) a March 1971 statement from Dr. M. Benoza reflects that the Veteran reported "cough of long duration, distressing, with chest pain, first felt during active military service as a guerilla, which he contributed from frequent exposure to rain and sunshine, sleeping often times on the ground, which from that time the cough existed"; d.) the Veteran died in 1997; his death certificate lists his immediate cause of death of cardio-respiratory arrest with an antecedent cause of acute myocardial infarction - massive anterior wall.  No other underlying cause or other significant condition was noted to contribute to his death. 

Any opinion should include a complete rationale.  

3.  Following completion of the above, readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and her representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


